Case 2:20-cv-14295-AMC Document 16 Entered on FLSD Docket 03/31/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                             CASE NO. 20-14295-CIV-CANNON/Reid

  JOSEPH RANSBERGER,

         Plaintiff,

  v.

  OKEECHOBEE COUNTY, et al.,

        Defendants.
  ______________________________/

                         ORDER ADOPTING MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon Plaintiff’s Amended Complaint filed pursuant to

  42 U.S.C. § 1983 [ECF No. 13], filed on December 7, 2020. The Amended Complaint was

  previously referred to Magistrate Judge Lisette M. Reid for a Report and Recommendation

  (“R&R”) on all dispositive matters [ECF No. 14]. On February 3, 2021, the Magistrate Judge

  issued an R&R recommending that the Motion be denied [ECF No. 15]. The R&R states that the

  Plaintiff shall file any objections within fourteen days of the date of service of a copy of the R&R

  [ECF No. 15, p. 5]. To date, Plaintiff has filed no objections, nor has he sought additional time in

  which to do so.

         Nevertheless, the Court has conducted a de novo review of the R&R and the record in this

  case and is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291

  (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds the R&R to be well

  reasoned and correct. The Court therefore agrees with the analysis in the R&R and concludes that

  the Amended Complaint must be DISMISSED for the reasons set forth therein.
Case 2:20-cv-14295-AMC Document 16 Entered on FLSD Docket 03/31/2021 Page 2 of 2

                                                  CASE NO. 20-14295-CIV-CANNON/Reid


        Accordingly, it is ORDERED and ADJUDGED as follows:

        1.     The R&R [ECF No. 15] is ADOPTED;

        2.     The Amended Complaint [ECF No. 13] is DISMISSED;

        3.     All pending motions are DENIED AS MOOT; and

        4.     The Clerk shall CLOSE this case.

        DONE AND ORDERED in Fort Pierce, Florida this 31st day of March 2021.




                                                   _________________________________
                                                   AILEEN M. CANNON
                                                   UNITED STATES DISTRICT JUDGE
  cc:   counsel of record

        Joseph Ransberger
        W40148
        Okeechobee Correctional Institution
        Work Camp
        Inmate Mail/Parcels
        3420 NE 168th Street
        Okeechobee, Florida 34972
        PRO SE




                                              2
